Case 4:20-cv-05640-YGR Document 233-3 Filed 01/06/21 Page 1 of 4




           EXHIBIT 3
       Case 4:20-cv-05640-YGR Document 233-3 Filed 01/06/21 Page 2 of 4




                                           +1-212-474-1003

                                         bblake@cravath.com



                                                                               December 16, 2020

           Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)

Counsel:

               I write on behalf of Epic Games, Inc. (“Epic”) in the above-captioned matter.

               Enclosed please find a hard drive containing a production of documents
consisting of one volume: EPIC010. Production volume EPIC010 contains documents bearing
Bates numbers EPIC_00652202 to EPIC_01923039. We are simultaneously producing them in
Cameron et al. v. Apple Inc., No. 19-cv-03074-YGR (N.D. Cal.) (“Cameron”) and In re Apple
iPhone Antitrust Litigation, No. 11-cv-06714-YGR (N.D. Cal.) (“Pepper”). The password to
access the hard drive will be sent under separate cover.

                Certain documents in EPIC010 contain protected personal information (“PPI”) of
Epic’s customers and users. Consistent with Section 5.I of the Stipulation Re: Discovery of
Electronically Stored Information entered by the Court on November 2, 2020 in all three cases
(Epic, ECF No. 143; Cameron, ECF No. 136; Pepper, ECF No. 259), Epic has undertaken
reasonable efforts to redact PPI from these documents. However, to the extent any documents in
Epic’s production contain unredacted PPI, Epic requests that the parties redact any such
information prior to filing the documents publicly and, as required by the applicable protective
orders, that the parties not use the information for any purpose other than the present litigation.

                This letter and the accompanying production are not intended to, and do not,
waive any applicable privilege or other legal basis under which information may not be subject
to production. If it were found that this letter or the accompanying production constitute
disclosure of otherwise privileged matters, such disclosure would be inadvertent. By the
production of such documents, Epic does not intend to waive, and has not waived, the attorney-
client privilege or any other protections.

               These documents are produced pursuant to the Stipulation between Epic Games,
Inc. and Apple Inc. and Protective Order, entered by the Court on October 2, 2020 (ECF
No. 112); the Stipulated Protective Order, entered by the Court on January 9, 2020 (Cameron,
        Case 4:20-cv-05640-YGR Document 233-3 Filed 01/06/21 Page 3 of 4
                                                                                       2




ECF No. 85); and the Stipulated Protective Order, entered by the Court on January 9, 2020
(Pepper, ECF No. 199) (collectively, the “Orders”). Documents designated as
“CONFIDENTIAL”, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, or
“HIGHLY CONFIDENTIAL – SOURCE CODE” shall be treated as such in accordance with the
Orders.


                                            Sincerely,



                                            s/ Brendan R. Blake



GIBSON, DUNN & CRUTCHER LLP
AppleAppStoreDiscovery@gibsondunn.com

Steve W. Berman
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
Ben Harrington
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    robl@hbsslaw.com
        shanas@hbsslaw.com
           bens@hbsslaw.com
               tedw@hbsslaw.com
                  benh@hbsslaw.com

Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
           dejong@whafh.com

Encl.

BY EMAIL AND FED-EX
       Case 4:20-cv-05640-YGR Document 233-3 Filed 01/06/21 Page 4 of 4
                                                                          3




Copy w/o encl. to:

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

David Eberhart
Anna Pletcher
Katrina Robson
Evan Schlom
Scott Schaeffer
Elena Zarabozo
O’MELVENY & MYERS LLP
deberhart@omm.com
   apletcher@omm.com
        krobson@omm.com
           eschlom@omm.com
                sschaeffer@omm.com
                    ezarabozo@omm.com

Michelle Lowery
Elizabeth Andrea Rodd
John J. Calandra
Nicole Lauren Castle
Peter John Sacripanti
MCDERMOTT WILL & EMERY LLP
mslowery@mwe.com
    erodd@mwe.com
        jcalandra@mwe.com
            ncastle@mwe.com
                psacripanti@mwe.com

BY EMAIL
